Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-25 in the reply filed on 07/11/2022 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities: at line 1, the phrase “claim 1” should read --claim 4--. Claim 6 is objected to because of the following informalities: at line 1, the phrase “claim 1” should read --claim 4--. Claim 11 is objected to because of the following informalities: at line 1, the phrase “claim 1” should read --claim 6--.Claim 10 is objected to because of the following informalities: at line 2, the phrase “board” should read --board.--. Claim 22 is objected to because of the following informalities: at line 1, the phrase “the processor” should read -- the control unit and/or driver--.The examiner assumes these correction to expedite the process of the prosecution and to overcome possible 35 USC §112 issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mentovich et al. (US 2019/0158174 A1), hereafter Mentovich.
Regarding claim 1, Mentovich at fig. 1, 3, 5 discloses a testing unit 102 for use in a system 100 for testing and predicting failure of optoelectronic devices such as optical receivers [Abstract and ¶0001], the testing unit comprising: a) a testing board 300 configured to support at least one socket 302, wherein the at least one socket is configured to be coupled to a substrate 500; and b) an emitter board 304; wherein, the emitter board is supported adjacent [see fig. 3] to the testing board such that the emitter board 304 is substantially parallel to the testing board 300.
Mentovich is silent about said substrate 500 configured to support at least one optical receiver, said emitter board 304 configured to support at least one optical emitter and each of the one or more optical emitters on the emitter board is substantially aligned with a corresponding socket of the testing board. Rather, Mentovich discloses testing of optoelectronic devices such as transmitters/emitters [¶0001] using said substrate 500 configured to support at least one optical emitter 502, said emitter board 304 configured to support at least one optical receiver 314 and each of the one or more optical emitters on the emitter board is substantially aligned with a corresponding socket of the testing board. 
Mere reversal of parts i.e. optical receiver and optical emitter was held to be an obvious modification by a person having ordinary skill in the art for the same purpose i.e. testing of optoelectronic devices such as optical receivers (also suggested by Mentovich at ¶0038) is old and well known (see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the substrate 500 configured to support at least one optical receiver 314 and said emitter board 304 configured to support at least one optical emitter 502, in order to test the optical receiver (¶0038). Modified system of Mentovich therefore discloses each of the one or more optical emitters on the emitter board is substantially aligned with a corresponding socket of the testing board.
Regarding claim 2, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 1 comprising at least one support rail 306 configured to support and to attach the emitter board 304 onto the testing board 300.
Regarding claim 3, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 1 comprising an edge connector 308 on the emitter board, the edge connector configured to allow electrical communication between components on the emitter board and other components of the system [¶0053].
Regarding claim 4, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 1 comprising a first connector 308 located on the emitter board 304 configured to allow electrical communication between the at least one optical emitter 502 and the first connector.
Regarding claim 5, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 4 comprising a second connector 310 configured to mate with the first connector 308 located on the emitter board 304 and to electrically connect the at least one optical emitter on the emitter board to the testing board.
Regarding claim 6, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 5 comprising electrical traces [electrical traces”, see ¶0051, ¶0057] on the testing board 300 configured to allow electrical communication between edge connector 308 and the optical receivers 314 on the substrates 500 in the sockets 302 on the testing board 300 and to allow electrical communication between the emitters 502 on the emitter board 304 and the edge connector 308 via the second connector 310 .
Regarding claim 7, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 1, wherein the optical receivers 314 are photodiodes [¶0010].
Regarding claim 8, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 1, wherein the one or more optical emitters 502 on the emitter board 304 are configured to provide an illumination load [optical signals, ¶0051] on the at least one optical receiver 314 on the testing board.
Regarding claim 9, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 1, wherein the at least one socket 302 is arranged on a top surface of the testing board 300.
Regarding claim 10, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 1, wherein the at least one optical emitter 502 is arranged on a bottom surface of the emitter board 304.
Regarding claim 11, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 6, wherein the electrical traces [electrical traces”, see ¶0051, ¶0057] on the testing board 300 are configured to allow electrical signals [from 108] related to one or more testing methods to be sent from the edge connector to each of the optical receivers on the testing board and allow various parameters or outputs to be transmitted as electrical signals from each of the optical receivers to the edge connector [¶0051, ¶0057].
Regarding claim 12, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 11, wherein the parameters or outputs of the optical receivers are at least one of: an output voltage, an output current, and an operating temperature [¶0040, ¶0055].
Regarding claim 13, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 1, wherein the optical emitters are one of: vertical-cavity surface-emitting lasers (VCSELs) [optical transmitter VCSELs, ¶0034], light emitting diodes (LEDs), and arrays of LEDs.
Regarding claim 14, modified Mentovich at fig. 1, 3, 5 discloses the testing unit of claim 1, wherein when in an operational configuration, in which the bottom surface of the emitter board is substantially aligned with the testing board, the emitter board supports the same number of optical emitters as the number of sockets supported by the corresponding testing board and the configuration or orientation of these optical emitters matches that of the orientation of sockets of the testing board so as allow for optical communication between each optical emitter and the optical receivers in the socket beneath it [¶0056].
Regarding claim 15, modified Mentovich at fig. 1, 3, 5 discloses the system for testing and predicting failure of optical receivers, the system comprising: a) at least one testing unit 102 according to claim 1; b) at least one driver 108 in electrical communication with a plurality of optical receivers in one or more sockets on the testing board of the at least one testing unit and in electrical communication with the one or more optical emitters on the emitter board of the at least one testing unit via the end connector and electrical traces on the testing board; the driver configured [¶0040] to apply a voltage input to at least one optical receiver, to activate at least one optical emitter that is in optical communication with the at least one optical receiver, and to monitor a corresponding output parameter from the at least one optical receiver; c) at least one control unit 112 configured to execute or otherwise control the operation of the testing methods and procedures applied to the optoelectronic components supported by the testing unit via the at least one driver; d) at least one power supply 114 configured to supply electrical power to the at least one driver and to the control unit; and e) electrical connections [110, 104 as an example] configured to allow electrical communication between the components of the system.
Regarding claim 16, modified Mentovich at fig. 1, 3, 5 discloses the 104 configured to support and be in electrical communication with the at least one testing unit 102; wherein, any number of testing units are supported [fig. 1] by a backplane element and/or the system includes any number of additional backplane elements [¶0039].
Regarding claim 17, modified Mentovich at fig. 1, 3, 5 discloses the [¶0039] connected to a driver or to a control unit.
Regarding claim 18, modified Mentovich at fig. 1, 3, 5 discloses the units into a combined signal for transmission over a shared transmission medium to a control unit or other device in electrical communication with the driver [¶0040].
Regarding claim 19, modified Mentovich at fig. 1, 3, 5 discloses the 108  is further configured to determine a pass state or a fail state [¶0040] of any number of a plurality of optical receivers 314 based on a comparison of various output parameters to corresponding output parameter thresholds.
Regarding claim 20, modified Mentovich at fig. 1, 3, 5 discloses the  112 is in electrical communication with at least one sensor to monitor or control input, output, and/or ambient conditions of the system, wherein the at least one sensor is selected from the following: thermometers, pressure sensors, humidity sensors, accelerometers, photo resistors, and barometers [¶0043].
Regarding claim 21, modified Mentovich at fig. 1, 3, 5 discloses the 112 operates as a computer or computer program product [¶0042].
Regarding claim 22, modified Mentovich at fig. 1, 3, 5 discloses the [112 and/or 108] includes or is associated with an apparatus 200 comprising: a) a memory device 204 configured to store various testing procedures, testing parameters, and/or threshold values configured to evaluate the reliability of a photodiode [¶0107]; b) a processor 202 configured to execute instructions stored in the memory device or otherwise accessible to the processor; c) a communication interface 206 configured as a device or circuitry embodied in either hardware or a combination of hardware and software that is configured to receive and/or transmit data either using wired or wireless techniques between at least one of: computing devices, servers, drivers, and testing units [0111]; and d) a user interface [208] in communication with the processor and configured to receive an indication of a user input and/or to provide an audible, visual, mechanical, or other output to a user [¶0112].
Regarding claim 23, modified Mentovich at fig. 1, 3, 5 discloses the [¶0041].
Regarding claim 24, modified Mentovich at fig. 1, 3, 5 discloses the [¶0041].
Regarding claim 25, modified Mentovich at fig. 1, 3, 5 discloses the [¶0042, ¶0121].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 8, 2022